DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 5 has been amended to correct a minor informality so as to place the application in condition for allowance.
The application has been amended as follows:

Amendments to the Claims
5.  (Currently Amended)	The millimeter wave LTCC filter as described in claim 4, wherein a center-to-center distance between two adjacent ones of the plurality of first metallized vias is smaller than 2 to 2.5 times the aperture of each of the plurality of first metallized vias; and a center-to-center distance between two adjacent ones of the plurality of second metallized vias is smaller than 2 to 2.5 times the aperture of each of the plurality of second metallized vias.


Chayat		US 2017/0069943		March 9, 2017
Zhou et al.		US 2015/0214594		July 30, 2015
Sudo et al.		US 9,865,928		Jan. 9, 2018
Gong et al.		US 2012/0293279		Nov. 22, 2012

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847